Citation Nr: 1814636	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-00 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of glaucoma of the left eye as a result of VA medical treatment.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  The Veteran had additional service in the United States Army Reserve (Reserve) until October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An April 2012 rating decision denied the claim for service connection for a right foot disability.  A July 2013 rating decision denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of glaucoma of the left eye as a result of VA medical treatment.  

With regard to the issue of entitlement to service connection for a right foot disability, the Board notes that an October 2001 rating decision denied the claim for service connection for a right foot disability.  The Veteran did not timely file a notice of disagreement with that decision, and it became final.  With that said, however, the October 2001 rating decision noted that the Veteran's service treatment records were not available for review.  Since October 2001, the Veteran's service treatment records, which contain evidence pertinent to the Veteran's claim, have been added to the record.  These newly-obtained service treatment records require VA to reconsider, rather than reopen, the Veteran's claim of entitlement to service connection for a right foot disability.  See 38 C.F.R. § 3.156(c). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA treatment did not cause an additional disability in the form of glaucoma of the left eye.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for glaucoma of the left eye as a result of VA medical and surgical treatment are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in February 2013, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

In July 2013, a VA ophthalmologist rendered an opinion addressing whether the Veteran suffered additional disability as the result of his December 2001 prescription with Ranitidine.  The Board finds that the VA ophthalmologist reviewed the Veteran's claims file and past medical history and rendered an appropriate opinion consistent with the evidence of record.  The Board finds the July 2013 opinion to be adequate for the purpose of rendering a decision in this case, and the Veteran has not contended otherwise.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a hearing before the undersigned in January 2018, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Compensation Under 38 U.S.C.A. § 1151

The Veteran claims that he suffers from glaucoma of the left eye as a result of medication that he received from a VAMC in December 2001.  

Compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).

To determine whether additional disability exists, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  38 C.F.R. § 3.361(b) (2017).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R.              § 3.361(c)(1) (2017).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2) (2017).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R.            § 3.361(d) (2017).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability; and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. §§ 3.361(c), (d)(1) (2017).  

Turning to the facts in this case, in December 2001, the Veteran sought emergency treatment for nausea, stomach pain, and irregular bowel movements.  The Veteran was assessed with constipation and acid reflux, and he was prescribed twice-daily Ranitidine tablets in treatment of his symptoms of reflux.  In January 2002, a private clinician assessed the Veteran with glaucoma suspect.  In April 2003, the Veteran was noted to have a one-year history of glaucoma in the left eye.  The Veteran has received treatment for glaucoma in the left eye since that time.  

In September 2010, the Veteran claimed that his December 2001 prescription with Ranitidine caused damage to his optic nerve.  In January 2012, the Veteran claimed that after taking a few doses of Ranitidine, he became very sick and experienced an elevated heart rate, dizziness, light-headedness, and blurred vision.  The Veteran informed the VAMC of his symptoms, and his treating clinicians told him to stop taking Ranitidine.  The Veteran indicated that his vision did not return to normal, and a private clinician informed him that he had lost vision in his left eye.  In May 2012, the Veteran stated that after discontinuing Ranitidine, a private clinician told the Veteran that he had lost vision in his left eye, possibly as a result of optic nerve damage.  

In July 2013, an ophthalmologist noted the Veteran's stated history of developing symptoms of an increased heart rate, dizziness, light headedness, head pain, and blurred vision, after taking a few doses of Ranitidine in December 2001.  The examiner noted that in April 2003, a clinician noted that the Veteran had elevated intraocular pressure and cupping in the left eye.  The clinician noted no evidence of secondary causes of glaucoma (pseudoexfoliation, angle recession, pigmentary), and gonioscopy noted an open angle.  The examiner noted that Ranitidine was associated with potential precipitation of angle closure (narrow angle) glaucoma.  The examiner stated, however, that the Veteran showed no evidence of narrow angles and had received treatment for open angle glaucoma.  Additionally, the Veteran had only shown a loss of visual field in the left eye, and not in the right eye.  A systemic adverse effect of medication would be expected to be more likely to cause damage to both eyes, rather than to one eye.  Without a documented eye examination and visual field testing before the Veteran's date of emergency treatment in December 2001, the examiner indicated that it was not possible to determine if the Veteran's glaucoma pre-existed the administration of Ranitidine to the Veteran.  

During the Veteran's January 2018 hearing before the undersigned, the Veteran again stated his belief that his treatment with Ranitidine led to his development of glaucoma.  

Turning to a review of this evidence, the Board finds that the Veteran arguably suffered an additional disability following his December 2001 prescription with Ranitidine because the Veteran was assessed with glaucoma suspect after the time of such treatment, in January 2002.

With an "additional disability" established, the next question is whether VA's medical treatment caused the Veteran's worsened visual acuity.  The Board has closely reviewed the evidence of record, and it finds that the evidence does not support a finding that VA's prescription of Ranitidine in December 2001 led to his development of glaucoma in the left eye.  The Board affords the opinion of the July 2013 ophthalmologist with particularly great probative weight because it was accompanied by a review of pertinent evidence in the claims file and a conclusion consistent with the evidence of record.  Moreover, given the training required to become an ophthalmologist, the Board considers the opinion to have been provided by an expert in the field.  

The evidence in favor of VA having caused the Veteran's additional disability consists exclusively of lay statements from the Veteran and his representative.  The Veteran is competent to report symptoms such as difficulty seeing because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the issue in this case is not whether the Veteran has glaucoma of the left eye, but rather what the cause of such disability was.  This is a complex medical question because it involves the inner workings of the eye, which is something that is not readily observable, but which instead requires the use of sophisticated medical technology and training to diagnose and analyze.  

While the Board is sympathetic to the impairment that his glaucoma of the left eye has caused, when it closely examines the medical evidence of record, it finds that the weight of the evidence is against a finding that Ranitidine caused the Veteran's left eye glaucoma.  In sum, the evidence fails to show that the Veteran has a left eye glaucoma disability that was caused by VA treatment, and the Veteran's claim is therefore denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability in the form of glaucoma of the left eye as a result of VA medical treatment is denied.


REMAND

Further development is required before the Board may adjudicate the Veteran's claim for service connection for a right foot disability.

The Veteran did not complain of, or seek treatment for, a right foot disability  during his period of active duty service from January 1976 to January 1979.  Following the Veteran's January 1979 separation from service, the Veteran's Reserve records indicate that in July 1990, the Veteran experienced pain in his right foot after stepping on a rock while running.  The Veteran was twice placed on physical profiles during his Reserve service as a result of foot pain of unknown etiology, in October 1991 and January 1992.  

The Veteran has been diagnosed with a disability of the right foot since filing his claim in September 2010: for example, the January 2012 examiner diagnosed the Veteran with hammer toe of the second and third toes of the right foot and hallux valgus of the right foot.  

While the Veteran has received two examinations addressing his right foot disability, the Board finds that neither of these examinations is adequate.  While a November 2010 examiner diagnosed the Veteran with plantar fasciitis, a November 2010 x-ray was negative for plantar fasciitis of the right foot.  Furthermore, the examiner related the Veteran's plantar fasciitis to in-service treatment for frostbite, which is not shown to have actually occurred.  A January 2012 examiner diagnosed the Veteran with hammer toe affecting the second and third toes of the right foot and hallux valgus.  The examiner found that it was less likely than not that the Veteran's active duty service caused a 1998 fracture of the right fifth metatarsal because it was "highly unlikely" that the Veteran had such a fracture for 12 years before being diagnosed.  This opinion is inadequate both because the examiner did not offer an etiological opinion regarding the Veteran's diagnosed hammer toe and hallux valgus disabilities, and because the examiner did not consider the possibility that such diagnosed disabilities related to the Veteran's ACDUTRA or INACDUTRA service.

Though the Veteran had many years of service in the Reserve, the dates of the Veteran's active duty service during this time (if any), his active duty for training (ACDUTRA), and his inactive duty for training (INACDUTRA), have not been enumerated by date and year, nor has such information been made available to examiners for review.  Thus, on remand, the AOJ should take all appropriate efforts to confirm such dates, and it should then arrange for the Veteran to undergo an additional VA examination addressing the nature and etiology of his right foot disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate efforts to confirm the Veteran's dates of active duty service, ACDUTRA service, and INACDUTRA service, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right foot disability.  After an examination of the Veteran and review of the Veteran's claims file, and describing the nature of the Veteran's claimed disability, the examiner should:

a) Describe the nature of any chronic right foot disability that the Veteran has shown since filing his claim in September 2010, even if such disability has resolved at the time of the current examination.  

b) With respect to any of the Veteran's periods of active duty service set forth pursuant to the first directive above:

i) If a right foot disability did not clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's right foot disability originated during, or is etiologically related to, any period of active duty service.  

ii) If a right foot disability did clearly and unmistakably exist prior to any period of active duty service, provide an opinion as to whether the pre-existing right foot disability clearly and unmistakably (obviously, manifestly, and undebatably) was not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during any subsequent period of active duty service.

Answer only b) i) above if the Veteran's only period of active duty service is from January 1976 to January 1979. 

c) With respect to any period of ACDUTRA or INACDUTRA service, provide an opinion as to whether the Veteran's right foot disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA or INACDUTRA service.  Please consider the Veteran's complaints of right foot pain in July 1990, October 1991, and January 1992, and his placement on physical profiles as a result of his complaints of right foot pain.  

3.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


